
	

116 HR 2405 RH: National Sea Grant College Program Amendments Act of 2019
U.S. House of Representatives
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 262
		116th CONGRESS1st Session
		H. R. 2405
		[Report No. 116–323]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2019
			Mr. Huffman (for himself, Mr. Lowenthal, Mr. Kilmer, Mr. Katko, Mr. Beyer, Mr. Zeldin, Mr. Suozzi, Mr. Panetta, Ms. Bonamici, Mr. Raskin, Mr. DeFazio, Mr. Courtney, Mr. Langevin, Mr. Case, Ms. Gabbard, Mr. Fitzpatrick, Mr. Sires, Mr. Pappas, and Mr. Keating) introduced the following bill; which was referred to the Committee on Natural Resources
		
		December 5, 2019Additional sponsors: Mrs. Luria, Mr. Higgins of New York, Mrs. Radewagen, Miss González-Colón of Puerto Rico, Mr. Pallone, Mr. Hastings, Ms. Jayapal, Ms. Moore, Mr. Schrader, Mr. Larson of Connecticut, Ms. DeLauro, Mr. Lawson of Florida, Mr. Welch, Mr. Golden, Mr. Kennedy, Ms. Pingree, Mr. Posey, Mr. Wittman, Mr. Malinowski, Mr. Heck, Mr. Sarbanes, Mr. Ruppersberger, Mr. Cunningham, Mr. Larsen of Washington, Mr. Byrne, Mr. Trone, Ms. Castor of Florida, Mr. Kind, Mr. Cicilline, Mrs. Dingell, and Mr. Stauber
			
			December 5, 2019
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on April 30, 2019
		
		
			
		
		A BILL
		To reauthorize and amend the National Sea Grant College Program Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Sea Grant College Program Amendments Act of 2019. 2.References to the National Sea Grant College Program ActExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the National Sea Grant College Program Act (33 U.S.C. 1121 et seq.).
		3.Modification of Dean John A. Knauss Marine Policy Fellowship
 (a)In generalSection 208(b) (33 U.S.C. 1127(b)) is amended by striking may and inserting shall. (b)Placements in CongressSuch section is further amended—
 (1)in the first sentence, by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and
 (2)in paragraph (1), as designated by paragraph (1) of this section, in the second sentence, by striking A fellowship and inserting the following:
					
						(2)Placement priorities
 (A)In generalIn each year in which the Secretary awards a legislative fellowship under this subsection, when considering the placement of fellows, the Secretary shall prioritize placement of fellows in the following:
 (i)Positions in offices of committees of Congress that have jurisdiction over the National Oceanic and Atmospheric Administration.
 (ii)Positions in offices of Members of Congress who are on such committees. (iii)Positions in offices of Members of Congress that have a demonstrated interest in ocean, coastal, or Great Lakes resources.
								(B)Equitable distribution
 (i)Finding and recognitionCongress— (I)finds that both host offices and fellows benefit when fellows have the opportunity to choose from a range of host offices from different States and regions, both chambers of Congress, and both political parties; and
 (II)recognizes the steps taken by the National Sea Grant College Program to facilitate an equitable distribution of fellows among the political parties.
 (ii)In generalThe Secretary shall ensure, to the maximum extent practicable, that fellows have the opportunity to choose from offices that are described in clauses (i), (ii), and (iii) of subparagraph (A) and that are equitably distributed among—
 (I)the political parties; and (II)the Senate and the House of Representatives.
 (iii)Political and cameral equityThe Secretary shall ensure that placements are equitably distributed between— (I)the political parties; and
 (II)the Senate and the House of Representatives. (3)DurationA fellowship.
 (c)Effective dateThe amendments made by subsection (b) shall apply with respect to the first calendar year beginning after the date of the enactment of this Act and each fiscal year thereafter.
 (d)Sense of Congress concerning Federal hiring of former fellowsIt is the sense of Congress that in recognition of the competitive nature of the fellowship under section 208(b) of the National Sea Grant College Program Act (33 U.S.C. 1127(b)), and of the exceptional qualifications of fellowship awardees—
 (1)the Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere, should encourage participating Federal agencies to consider opportunities for fellowship awardees at the conclusion of their fellowships for workforce positions appropriate for their education and experience; and
 (2)Members and committees of Congress should consider opportunities for such awardees for such positions.
				4.Modification of authority of Secretary of Commerce to accept donations for National Sea Grant
			 College Program
 (a)In generalSection 204(c)(4)(E) (33 U.S.C. 1123(c)(4)(E)) is amended to read as follows:  (E)accept donations of money and, notwithstanding section 1342 of title 31, United States Code, of voluntary and uncompensated services;.
 (b)PrioritiesThe Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere, shall establish priorities for the use of donations accepted under section 204(c)(4)(E) of the National Sea Grant College Program Act (33 U.S.C. 1123(c)(4)(E)), and shall consider among those priorities the possibility of expanding the Dean John A. Knauss Marine Policy Fellowship's placement of additional fellows in relevant legislative offices under section 208(b) of that Act (33 U.S.C. 1127(b)), in accordance with the recommendations under subsection (c) of this section.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Director of the National Sea Grant College Program, in consultation with the National Sea Grant Advisory Board and the Sea Grant Association, shall—
 (1)develop recommendations for the optimal use of any donations accepted under section 204(c)(4)(E) of the National Sea Grant College Program Act (33 U.S.C. 1123(c)(4)(E)); and
 (2)submit to Congress a report on the recommendations developed under paragraph (1). (d)ConstructionNothing in this section shall be construed to limit or otherwise affect any other amounts available for marine policy fellowships under section 208(b) of the National Sea Grant College Program Act (33 U.S.C. 1127(b)), including amounts—
 (1)accepted under section 204(c)(4)(F) of that Act (33 U.S.C. 1123(c)(4)(F)); or (2)appropriated under section 212 of that Act (33 U.S.C. 1131).
 5.Repeal of requirement for report on coordination of oceans and coastal research activitiesSection 9 of the National Sea Grant College Program Act Amendments of 2002 (33 U.S.C. 857–20) is repealed.
 6.Reduction in frequency required for National Sea Grant Advisory Board reportSection 209(b)(2) (33 U.S.C. 1128(b)(2)) is amended— (1)in the heading, by striking Biennial and inserting Periodic; and
 (2)in the first sentence, by striking The Board shall report to the Congress every two years and inserting Not less frequently than once every 4 years, the Board shall submit to Congress a report. 7.Modification of elements of National Sea Grant College ProgramSection 204(b) (33 U.S.C. 1123(b)) is amended, in the matter preceding paragraph (1), by inserting for research, education, extension, training, technology transfer, public service, after financial assistance.
		8.Direct hire authority; Dean John A. Knauss Marine Policy Fellowship
 (a)In generalDuring fiscal year 2019 and any fiscal year thereafter, the head of any Federal agency may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of that title, a qualified candidate described in subsection (b) directly to a position with the Federal agency for which the candidate meets Office of Personnel Management qualification standards.
 (b)Qualified candidateSubsection (a) applies with respect to a former recipient of a Dean John A. Knauss Marine Policy Fellowship under section 208(b) of the National Sea Grant College Program Act (33 U.S.C. 1127(b)) who—
 (1)earned a graduate or post-graduate degree in a field related to ocean, coastal, or Great Lakes resources or policy from an institution of higher education accredited by an agency or association recognized by the Secretary of Education pursuant to section 496(a) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a));
 (2)received a Dean John A. Knauss Marine Policy Fellowship under section 208(b) of the National Sea Grant College Program Act (33 U.S.C. 1127(b)) within 5 years before the date the individual is appointed under this section; and
 (3)successfully fulfilled the requirements of the fellowship within the executive or legislative branch of the United States Government.
				9.Authorization of appropriations for National Sea Grant College Program
 (a)In generalSection 212(a) (33 U.S.C. 1131(a)) is amended— (1)by amending paragraph (1) to read as follows:
					
 (1)In generalThere are authorized to be appropriated to the Secretary to carry out this title— (A)$87,520,000 for fiscal year 2020;
 (B)$91,900,000 for fiscal year 2021; (C)$96,500,000 for fiscal year 2022;
 (D)$101,325,000 for fiscal year 2023; (E)$106,380,000 for fiscal year 2024; and
 (F)$111,710,813 for fiscal year 2025.; and (2)by amending paragraph (2) to read as follows:
					
 (2)Priority activities for fiscal years 2020 through 2025In addition to the amounts authorized to be appropriated under paragraph (1), there are authorized to be appropriated $6,000,000 for each of fiscal years 2020 through 2025 for competitive grants for the following:
 (A)University research on the biology, prevention, and control of aquatic nonnative species. (B)University research on oyster diseases, oyster restoration, and oyster-related human health risks.
 (C)University research on the biology, prevention, and forecasting of harmful algal blooms. (D)University research, education, training, and extension services and activities focused on coastal resilience and United States working waterfronts and other regional or national priority issues identified in the strategic plan under section 204(c)(1).
 (E)University research and extension on sustainable aquaculture techniques and technologies. (F)Fishery research and extension activities conducted by sea grant colleges or sea grant institutes to enhance, and not supplant, existing core program funding..
 (b)Modification of limitations on amounts for administrationParagraph (1) of section 212(b) (33 U.S.C. 1131(b)) is amended to read as follows:  (1)Administration (A)In generalThere may not be used for administration of programs under this title in a fiscal year more than 5.5 percent of the lesser of—
 (i)the amount authorized to be appropriated under this title for the fiscal year; or (ii)the amount appropriated under this title for the fiscal year.
							(B)Critical staffing requirements
 (i)In generalThe Director shall use the authority under subchapter VI of chapter 33 of title 5, United States Code, to meet any critical staffing requirement while carrying out the activities authorized under this title.
 (ii)Exception from capFor purposes of subparagraph (A), any costs incurred as a result of an exercise of authority described in clause (i) shall not be considered an amount used for administration of programs under this title in a fiscal year..
			(c)Allocation of funding
 (1)In generalSection 204(d)(3) (33 U.S.C. 1123(d)(3)) is amended— (A)in the matter preceding subparagraph (A), by striking With respect to sea grant colleges and sea grant institutes and inserting With respect to sea grant colleges, sea grant institutes, sea grant programs, and sea grant projects; and
 (B)in subparagraph (B), in the matter preceding clause (i), by striking funding among sea grant colleges and sea grant institutes and inserting funding among sea grant colleges, sea grant institutes, sea grant programs, and sea grant projects. (2)Repeal of requirements concerning distribution of excess amountsSection 212 (33 U.S.C. 1131) is amended—
 (A)by striking subsection (c); and (B)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.
 10.Technical correctionsThe National Sea Grant College Program Act (33 U.S.C. 1121 et seq.) is amended— (1)in section 204(d)(3)(B) (33 U.S.C. 1123(d)(3)(B)), by moving clause (vi) 2 ems to the right; and
 (2)in section 209(b)(2) (33 U.S.C. 1128(b)(2)), as amended by section 6 of this Act, in the third sentence, by striking The Secretary shall and inserting the following:
				
 (3)Availability of resources of Department of CommerceThe Secretary shall.   December 5, 2019 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 